Exhibit 10.2
 
SUBSCRIPTION AGREEMENT
 
THIS SUBSCRIPTION AGREEMENT (this “Agreement”) is made and entered into as of
May __, 2011, between FluoroPharma Medical, Inc., a Nevada corporation (the
“Company”), and the investors identified on the signature page to this
Agreement (the “Investors”).
 
RECITALS
 
A. Subject to the terms and conditions set forth in this Agreement and pursuant
to Section 4(2) of the Securities Act (as defined below), and Rule 506
promulgated thereunder, the Company proposes to issue and sell shares of Common
Stock of the Company, par value $0.001 per share (the “Common Stock”), and to
issue Common Stock Purchase Warrants to purchase shares of Common Stock (the
“Warrant Shares”) at an exercise price per share equal to $1.33 (the “Exercise
Price”), substantially in the form attached hereto as Exhibit A (the “Warrant”),
at a purchase price per share equal to $0.83 (the “Offering Price”), in each
case pursuant to an offering (the “Offering”) to one or more potential
investors.
 
B. The Company desires to sell to the Investor, and the Investor desires to buy
from the Company, in the Offering the number of shares of the Common Stock (the
“Shares”) set forth on the signature page of this Agreement, and a Warrant to
purchase Warrant Shares in an equal to thirty-five percent (35%) of the Shares
set forth on the signature page of this Agreement at the Exercise Price, upon
the terms and conditions and subject to the provisions hereinafter set forth.
 
C. The Company proposes to issue and sell to those Investors in the Offering who
invest a minimum of $1,500,000, in lieu of the Shares, shares of its Series A
Preferred Stock (the “Series A Preferred Stock) at the Offering Price and a
warrant to purchase fifty percent (50%) of the number of Series A Preferred
Stock purchased, which shall be exercisable at the Exercise Price. The Investors
who receive Series A Preferred Stock (the “Series A Preferred Investors”) shall
be entitled to an additional Warrant to purchase twenty-five (25%) percent of
the number of Series A Preferred Stock purchased in the event the Company fails
to raise $5,500,000 (including the proceeds of the issuances and sales in the
Offering) on or prior to June 30, 2011, in Qualified Financing, as such term is
defined in the Certificate of Designation.  The Series A Preferred Stock shall
have the rights, preferences and privileges set forth in the Certificate of
Designation of the Relative Rights and Preferences of the Series A Preferred
Stock (the “Certificate of Designation”), attached hereto as Exhibit B.
 
AGREEMENT
 
NOW, THEREFORE, for and in consideration of the mutual premises contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
 
1. Purchase and Sale of Securities.  Subject to the terms and conditions of this
Agreement, the Investors subscribes for and agrees to purchase and acquire from
the Company, and the Company agrees to sell and issue to each Investor,
severally and not jointly, the Shares and a Warrant to purchase, at the Exercise
Price, the Warrant Shares in the manner set forth in Section 2 hereof, at the
Offering Price and for the aggregate consideration set forth on the signature
page of this Agreement (the “Purchase Price”).
 
 
-1-

--------------------------------------------------------------------------------

 


2. Terms of Purchase and Sale of Securities.  The closing of the transactions
contemplated hereby (the “Closing”) shall take place at such time and on such
date as is mutually determined by the Company and the Investors as soon as
practicable following satisfaction of the closing conditions set forth in
Section 6.  Contemporaneously with the execution and delivery of this Agreement,
the Investor shall deliver to Sichenzia Ross Friedman Ference LLP, legal counsel
to the Company (the “Escrow Agent”), (a) executed signature pages to this
Agreement, the Registration Rights Agreement (as defined below) and the Escrow
Agreement (as defined below), and (b) the Purchase Price by either delivery of
(i) wire transfer of immediately available funds in accordance with the wire
transfer instructions provided in Section 4 of the Escrow Agreement; or (ii) in
the case of certain holders (the “Holders”), delivery of the original
Convertible Promissory Notes (the “FPI Notes”) issued by FluoroPharma, Inc.
(“FPI”) to the Holders from April 2010 through the date hereof and assumed by
the Company pursuant to the merger of FPI Merger Corporation, a wholly-owned
subsidiary of the Company, with and into  FluoroPharma, Inc. whereby
FluoroPharma, Inc., became a wholly-owned subsidiary of the Company (the
“Merger”), as provided under that certain Agreement and Plan of Merger dated May
13, 2011, among the Company, FPI Merger Corporation and FPI (the “Merger
Agreement”). Notwithstanding the foregoing, certain officers and executives
whose names are set forth on the attached Schedule A may convert certain
outstanding accrued compensation (the “Accrued Compensation”) owed by the
Company in the amounts set forth on the attached Schedule A, into Shares and
Warrants in the Offering, at the Offering Price. The conversion of the FPI Notes
and the Accrued Compensation in the Offering shall hereinafter be referred to as
the “Converting Indebtedness”. The Purchase Price will be held by the Escrow
Agent and released to the Company at the Closing. The Company shall promptly
thereafter deliver to the Investor stock certificates representing the Shares
and a Warrant to purchase, at the Exercise Price, the Warrant Shares pursuant to
the terms and conditions of that certain Escrow Agreement by and among the
Investors, the Company and the Escrow Agent in the form attached hereto as
Exhibit D (the “Escrow Agreement”). Notwithstanding that the offer and sale of
the Shares and Warrants (collectively, the “Securities”) pursuant to this
Agreement is part of the larger Offering, the obligations of the Company and the
Investor hereunder are independent of, and not subject to the terms and
conditions of, any other agreement between the Company and any other investor in
the Offering, and the Closing may occur separate and apart from, and
irrespective of, the closing, if any, of any other purchase and sale of
securities in the Offering.
 
3. Representations and Warranties of the Company.  In order to induce the
Investor to enter into this Agreement and consummate the transactions
contemplated hereby, the Company represents and warrants to each Investor as
follows:
 
3.1 Incorporation.  The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada and is
qualified to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification, except
where the failure to so qualify would not have a material adverse effect on the
business, condition (financial or otherwise) or prospects of the Company (a
“Material Adverse Effect”).  The Company has all requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement,
the Escrow Agreement and the Registration Rights Agreement attached hereto as
Exhibit C (the “Registration Rights Agreement” and, together with this
Agreement, the Warrant and the Escrow Agreement, the “Transaction Documents”)
and to carry on its business as now conducted.
 
3.2 Capitalization.  The Company is authorized to issue 100,000,000 shares of
common stock, par value $0.001, of which 1,500,000 are outstanding as of the
date hereof, and 100,000,000 shares of preferred stock, par value $0.001, of
which 3,500,000 shares of preferred stock are designated Series A Preferred
Stock none of which are outstanding as of the date hereof.

 
-2-

--------------------------------------------------------------------------------

 


3.3 Valid Issuance of the Shares.  The Shares being purchased by the Investors
hereunder will, upon issuance pursuant to the terms hereof, be duly authorized
and validly issued, fully paid and nonassessable. The Warrant Shares when issued
in accordance with the terms of the Warrants, will be validly issued, fully paid
and nonassessable. The Company has reserved from its duly authorized capital
stock the maximum number of shares of common stock issuable pursuant to this
Agreement and the Warrants. No preemptive rights or other rights to subscribe
for or purchase the Company’s capital stock exist with respect to the issuance
and sale of the Shares by the Company pursuant to this Agreement.  Except as
disclosed in the SEC Documents, no stockholder of the Company (other than the
stockholders who purchase Shares in the Offering) has any right which has not
been properly waived or has not expired by reason of lapse of time following the
notification of the Company’s intent to file the registration statement to be
filed by the Company pursuant to Registration Rights Agreement (the
“Registration Statement”) to require the Company to register the sale of any
shares owned by such stockholder under the Securities Act in the Registration
Statement.  No further approval or authority of the stockholders or the Board of
Directors of the Company shall be required for the issuance and sale of the
Shares and the Warrants by the Company or the filing of the Registration
Statement by the Company.
 
3.4 Enforceability.  The execution, delivery, and performance of the Transaction
Documents by the Company have been duly authorized by all requisite corporate
action.  This Agreement has been duly executed and delivered by the Company,
and, upon its execution by the Investors, shall constitute the legal, valid, and
binding obligation of the Company, enforceable in accordance with its terms,
except to the extent that its enforceability is limited by bankruptcy,
insolvency, reorganization, or other laws relating to or affecting the
enforcement of creditors’ rights generally and by general principles of equity.
 
3.5 No Violations.  The execution, delivery, and performance of the Transaction
Documents by the Company do not and will not violate or conflict with any
provision of the certificate of incorporation as amended and in effect on the
date hereof (the “Certificate of Incorporation”) and bylaws as amended and in
effect on the date hereof (the “Bylaws”) of the Company, and do not and will
not, with or without the passage of time or the giving of notice, result in the
breach of, or constitute a default, cause the acceleration of performance, or
require any consent under (except such consents as have been obtained as of the
date hereof), or result in the creation of any lien, charge or encumbrance upon
any property or assets of the Company pursuant to, any material instrument or
agreement to which the Company is a party or by which the Company or its
properties are bound, except such consents as have been obtained as of the date
hereof.  The Company is not otherwise in violation of its Certificate of
Incorporation, Bylaws or other organizational documents, nor is the Company in
violation of any law, administrative regulation, ordinance or order of any court
or governmental agency, arbitration panel or authority applicable to the
Company, which violation, individually or in the aggregate, would be reasonably
expected to have a Material Adverse Effect.  The Company is not in default (and
there exists no condition which, with the passage of time or otherwise, would
constitute a default) in the performance of any material bond, debenture, note
or any other evidence of indebtedness in any indenture, mortgage, deed of trust
or any other material agreement or instrument to which the Company is a party or
by which the Company is bound or by which the property of the Company is bound,
which would be reasonably expected to have a Material Adverse Effect.
 
3.6 SEC Documents.  The Company has made available to Investor true and complete
copies of all reports or registration statements the Company has filed with the
Securities Exchange Commission (“SEC”) under the Securities Act of 1933
(“Securities Act”) and the Securities Exchange Act of 1934 (the “Exchange Act”),
for all periods subsequent to December 31, 2008, all in the form so filed
(collectively the “SEC Documents”).  To the Company’s knowledge, the Company has
filed in a timely manner all documents that the Company was required to file
under the Exchange Act during the 12 months preceding the date of this
Agreement.  To the Company’s knowledge, as of their respective filing dates, the
SEC Documents complied in all material respects with the requirements of the
Securities Act or the Exchange Act, as applicable, and none of the SEC Documents
filed under the Exchange Act contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
to make the statements made therein, in light of the circumstances in which they
were made, not misleading, except to the extent corrected by a subsequently
filed document with the SEC.  To the Company’s knowledge, none of the SEC
Documents filed under the Securities Act contained an untrue statement of
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein not misleading at the time such SEC
Documents became effective under the Securities Act.

 
-3-

--------------------------------------------------------------------------------

 


3.7 Financial Statements. To the Company’s knowledge, the Company’s financial
statements, including the notes thereto, included in the SEC Documents (the
“Financial Statements”) comply as to form in all material respects with
applicable accounting requirements and with the published rules and regulations
of the SEC with respect thereto, have been prepared in accordance with United
States generally accepted accounting principles (“GAAP”) consistently applied
(except as may be indicated in the notes thereto) and present fairly the
Company’s consolidated financial position at the dates thereof and of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal audit adjustments).
 
3.8 Litigation.  There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect.  Neither the
Company nor any Subsidiary, nor any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.  There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company.  The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.
 
3.9 Merger Transaction. The Company has delivered to each investor a copy of the
Merger Agreement among, the Company, FPI Corporation, a wholly owned subsidiary
of the Company and FluoroPharma, Inc. dated as of May 13, 2011, together with
all schedules attached thereto.Each of the representations and warranties of FPI
set forth in the Merger Agreement are true and correct in all material respects.
 
4. Representations and Warranties of the Investor.  In order to induce the
Company to enter into this Agreement and consummate the transaction contemplated
hereby, each Investor, for itself and for no other Investor, hereby, represents
and warrants to the Company the following:
 
4.1 Authority.  If a corporation, partnership, limited partnership, limited
liability company, or other form of entity, such Investor is duly organized or
formed, as the case may be, validly existing, and in good standing under the
laws of its jurisdiction of organization or formation, as the case may be.  Each
Investor has all requisite individual or entity right, power, and authority to
execute, deliver, and perform the Transaction Documents to which it is a party.
 
4.2 Enforceability.  The execution, delivery, and performance by each of the
Investors of the Transaction Documents to which it is a party have been duly
authorized by all requisite partnership or corporate action, as the case may
be.  This Agreement has been duly executed and delivered by each Investor, and,
upon its execution by the Company, shall constitute the legal, valid, and
binding obligation of each Investor, enforceable in accordance with its terms,
except to the extent that its enforceability is limited by bankruptcy,
insolvency, reorganization, moratorium, or other laws relating to or affecting
the enforcement of creditors’ rights generally and by general principles of
equity.
 
4.3 No Violations.  The execution, delivery, and performance by each Investor of
the Transaction Documents to which it is a party do not and will not, with or
without the passage of time or the giving of notice, result in the breach of, or
constitute a default, cause the acceleration of performance, or require any
consent under, or result in the creation of any lien, charge or encumbrance upon
any property or assets of the Investor pursuant to, any material instrument or
agreement to which the Investor is a party or by which the Investor or its
properties may be bound or affected, and, do not or will not violate or conflict
with any provision of the certificate of incorporation or bylaws, partnership
agreement, operating agreement, trust agreement, or similar organizational or
governing document of the Investor, as applicable.
 
 
-4-

--------------------------------------------------------------------------------

 


4.4 Knowledge of Investment and its Risks.  Each Investor has knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of such Investor’s investment in the Securities.  Each Investor
understands that an investment in the Company represents a high degree of risk
and there is no assurance that the Company’s business or operations will be
successful.  Each Investor has considered carefully the risks attendant to an
investment in the Company, and that, as a consequence of such risks, such
Investor could lose its entire investment in the Company.
 
4.5 Investment Intent.  Each Investor hereby represents and warrants that (i)
the Securities are being acquired for investment for the Investor’s own account,
and not as a nominee or agent and not with a view to the resale or distribution
of all or any part of the Securities, and such Investor has no present intention
of selling, granting any participation in, or otherwise distributing any of the
Securities within the meaning of and in violation of the Securities Act, and
(ii) each Investor does not have any contracts, understandings, agreements, or
arrangements, directly or indirectly, with any person and/or entity to
distribute, sell, transfer, or grant participations to such person and/or entity
with respect to, any of the Securities.  Each Investor is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.
 
4.6 Investor Status.  Each Investor is an “accredited investor” as that term is
defined by Rule 501 of Regulation D promulgated under the Securities Act and the
information provided by such Investor in the Investor Questionnaire, a copy of
which is attached hereto as Exhibit E, is truthful, accurate, and complete.
 
4.7 No Registration.  Each Investor understands that such Investor may be
required to bear the economic risk of its investment in the Company for an
indefinite period of time.  Each Investor further understands that (i) neither
the offering nor the sale of the Securities has been registered under the
Securities Act or any applicable state securities laws (“State Acts”) in
reliance upon exemptions from the registration requirements of such laws,
(ii) the Securities must be held by him, her or it indefinitely unless the sale
or transfer thereof is subsequently registered under the Securities Act and any
applicable State Acts, or an exemption from such registration requirements is
available, (iii) except as set forth in the Registration Rights Agreement, the
Company is under no obligation to register any of the Securities on each
Investor’s behalf or to assist each Investor in complying with any exemption
from registration, and (iv) the Company will rely upon the representations and
warranties made by each Investor in this Agreement in order to establish such
exemptions from the registration requirements of the Securities Act and any
applicable State Acts.
 
4.8 Transfer Restrictions.  Each Investor will not transfer any of the
Securities unless such transfer is registered or exempt from registration under
the Securities Act and such State Acts, and, if requested by the Company in the
case of an exempt transaction, such Investor has furnished an opinion of counsel
reasonably satisfactory to the Company that such transfer is so exempt.  Each
Investor understands and agrees that (i) the certificates and other documents
evidencing the Securities will bear appropriate legends indicating such transfer
restrictions placed upon the Securities, (ii) the Company shall have no
obligation to honor transfers of any of the Securities in violation of such
transfer restrictions, and (iii) the Company shall be entitled to instruct any
transfer agent or agents for the securities of the Company to refuse to honor
such transfers.
 
4.9 Principal Address.  Each Investor’s principal residence, if an individual,
or principal executive office, if an entity, is set forth on the signature page
of this Agreement.

 
-5-

--------------------------------------------------------------------------------

 


4.10 Other Investors. The Investors hereby understand and acknowledge that the
Company has agreed to issue and sell to those Investors in the Offering who
invest a minimum of $1,500,000, in lieu of the Shares, shares of its Series A
Preferred Stock at the Offering Price and a warrant to purchase such number of
shares of Common Stock of the Company which shall be equal to fifty percent
(50%) of the number of Series A Preferred Stock purchased, which shall be
exercisable at the Exercise Price. The Series A Preferred Investors shall be
entitled to an additional Warrant to purchase such number of shares of Common
Stock of the Company which shall be equal to twenty-five (25%) percent of the
number of Series A Preferred Stock purchased in the event the Company fails to
raise $5,500,000 (including the proceeds of the issuances and sales in the
Offering) on or prior to June 30, 2011 in a Qualified Financing, as such term is
defined in the Certificate of Designation.  The Series A Preferred Stock shall
have the rights, preferences and privileges set forth in the Certificate of
Designation, attached hereto as Exhibit B. In addition, the Company has agreed
to grant to the Series A Preferred Investors the right to invest on or before
July 15, 2011 (“Follow-on Investment”) up to an additional $500,000 in shares of
Common Stock of the Company and a warrant, exercisable at the Exercise Price, to
purchase thirty five (35%) of the number of shares of common stock purchased in
such Follow-on Investment at the Offering Price. The obligations of the Company
and the Investors hereunder are independent of, and not subject to the terms and
conditions of, any other agreement between the Company and any other investor in
the Offering, and the Closing may occur separate and apart from, and
irrespective of, the closing, if any, of any other purchase and sale of
securities in the Offering.
 
4.11 Merger Transaction. Each Investor has received a copy of the Merger
Agreement, together with all schedules attached thereto.
 
5. Independent Nature of Investor’s Obligations and Rights.  The obligations of
the Investors under the Transaction Documents to which it is a party are several
and not joint with the obligations of any other purchaser of Securities, and the
Investors shall not be responsible in any way for the performance of the
obligations of any other purchaser of Securities under any Transaction Document
or otherwise.  The decision of each of the Investors to purchase Securities
pursuant to the Transaction Documents has been made by such Investor
independently of any other purchaser of Securities.  Nothing contained herein or
in any other Transaction Document, and no action taken by any purchaser of
Securities pursuant thereto, shall be deemed to constitute such purchasers as a
partnership, an association, a joint venture, or any other kind of entity, or
create a presumption that the purchasers of Securities are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Document.  Each Investor acknowledges that no
other purchaser of Securities has acted as agent for such Investor in connection
with making its investment hereunder and that no other purchaser of Securities
will be acting as agent of such Investor in connection with monitoring its
investment in the Securities or enforcing its rights under the Transaction
Documents.  The Investor shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other purchaser of Securities to be joined as an additional
party in any proceeding for such purpose.
 
6. Conditions Precedent.
 
6.1 Conditions to the Obligation of the Investors to Consummate the
Closing.  The obligation of each of the Investor to consummate the Closing and
to purchase and pay for the Securities being purchased by it pursuant to this
Agreement is subject to the satisfaction of the following conditions precedent:
 
(a) The representations and warranties of the Company contained herein shall be
true and correct in all material respects on and as of the Closing Date with the
same force and effect as though made on and as of the Closing Date.
 
(b) The Investors shall have received a certificate in form and substance
acceptable to the Investors signed by an appropriate officer of the Company: (i)
certifying to the fulfillment of the condition set forth in Section 6.1(a); and
(ii) attaching true and correct copies of the resolutions adopted by the board
of directors of the Company approving the transactions contemplated hereby, and
certifying that such resolutions have not been in any way amended, annulled,
rescinded or revoked and are in full force and effect as of the Closing Date.

 
-6-

--------------------------------------------------------------------------------

 


(c) The Warrant, the Registration Rights Agreement and the Escrow Agreement
shall have been executed and delivered by the Company.
 
(d) The Company shall have performed all obligations and conditions required to
be performed or observed by the Company under this Agreement and the other
Transaction Documents on or prior to the Closing Date.
 
(e) The Merger shall have been consummated pursuant to the Merger Agreement
shall have been consummated in accordance with the terms of the Merger Agreement
(without waiver or amendment).
 
(f) The Escrow Agent shall have received cash proceeds and/or Converting
Indebtedness representing aggregate proceeds of at least $1,500,000.
 
6.2 Conditions to the Obligation of the Company to Consummate the Closing.  The
obligation of the Company to consummate the Closing and to issue and sell to the
Investors the Securities to be purchased by it at the Closing is subject to the
satisfaction of the following conditions precedent:
 
(a) The representations and warranties of each of the Investors contained herein
shall be true and correct in all material respects on and as of the Closing Date
with the same force and effect as though made on and as of the Closing Date.
 
(b) The Registration Rights Agreement and the Escrow Agreement shall have been
executed and delivered by the Investor.
 
(c) Each of the Investors shall have performed all obligations and conditions
required to be performed or observed by such Investor under this Agreement and
the other Transaction Documents on or prior to the Closing Date.
 
7. Prospectus Delivery Requirement.  The Investors hereby covenant with the
Company not to make any sale of the Securities without complying with the
provisions hereof and of the Registration Rights Agreement, and without
effectively causing the prospectus delivery requirement under the Securities Act
to be satisfied (unless such Investor is selling such Shares in a transaction
not subject to the prospectus delivery requirement).
 
8. Further Assurances.  The parties hereto will, upon reasonable request,
execute and deliver all such further assignments, endorsements and other
documents as may be necessary in order to perfect the purchase by each Investor
of the Securities.
 
9. Entire Agreement; No Oral Modification.  This Agreement contains the entire
agreement among the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings with respect thereto and may
not be amended or modified except in a writing signed by both of the parties
hereto.
 
10. Binding Effect; Benefits.  This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, successors and
assigns; however, nothing in this Agreement, expressed or implied, is intended
to confer on any other person other than the parties hereto, or their respective
heirs, successors or assigns, any rights, remedies, obligations or liabilities
under or by reason of this Agreement.
 
11. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.

 
-7-

--------------------------------------------------------------------------------

 


12. Governing Law.  This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the United States of America and the
State of New York, both substantive and remedial.
 
13. Prevailing Parties.  In any action or proceeding brought to enforce any
provision of this Agreement, or where any provision hereof is validly asserted
as a defense, the prevailing party shall be entitled to receive and the
nonprevailing party shall pay upon demand reasonable attorneys’ fees in addition
to any other remedy.
 
14. Notices.  All communication hereunder shall be in writing and, if sent to
the Investor shall be mailed, delivered, telegraphed or sent by facsimile or
electronic mail, and confirmed to the Investor at the address set forth on the
signature page of this Agreement, or if sent to the Company, shall be mailed,
delivered, telegraphed or sent by facsimile or electronic mail and confirmed to
the Company at FluoroPharma Medical, Inc., _____________________, Attention:
Chief Financial Officer, facsimile number ____________________.
 
15. Headings.  The section headings herein are included for convenience only and
are not to be deemed a part of this Agreement.
 


 
[Signature page follows]

 
-8-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
COMPANY:
 


 
FluoroPharma Medical, Inc.,
a Nevada corporation
 
By:           
Name:
Its:
 


 
INVESTOR:
 
Print Name of Investor

 
By:  
Name:   
Title:   
 
(Address)
 
IRS Tax Identification No. (if applicable)
 
Telephone Number
 
Fax Number
 
E-Mail Address
 
 
___________________  x     $0.83 =                      ____________       
 
Number of Shares                    Offering Price              Purchase Price
 


___________________  x     $0.35=                        ____________       
Number of Shares                  Warrant Coverage       Warrant Shares
 

 
-9-

--------------------------------------------------------------------------------

 

EXHIBIT A

 
WARRANT
 


 
 
-10-

--------------------------------------------------------------------------------

 
 


 
EXHIBIT B
 
CERTIFICATE OF DESIGNATION OF THE RELATIVE RIGHTS AND PREFERENCES
OF THE
SERIES A PREFERRED STOCK

 
-11-

--------------------------------------------------------------------------------

 

EXHIBIT C

 
REGISTRATION RIGHTS AGREEMENT
 

 
-12-

--------------------------------------------------------------------------------

 

EXHIBIT D

 
ESCROW AGREEMENT
 

 
-13-

--------------------------------------------------------------------------------

 

EXHIBIT E

 
INVESTOR QUESTIONNAIRE
 


 
-14-

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 